                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                    MACON DIVISION


    JERMAINE LEWIS, JR.,                              )
                                                      )
                 Plaintiff,                           )
                                                      )
          v.                                          )   CIVIL ACTION NO. 5:17-CV-280 (MTT)
                                                      )
                                                      )
    Corrections Officer K. HALL, et al.,              )
                                                      )
                 Defendants.                          )
                                                      )


                                                ORDER

         United States Magistrate Judge Stephen Hyles recommends granting the

Defendants’ motion to dismiss the Plaintiff’s complaint for failure to exhaust

administrative remedies. Doc. 40 at 1, 4. The Magistrate Judge also recommends

denying the Plaintiff’s motion to amend his complaint and motion for transfer. Id. at 1.

The Plaintiff has not objected to the Recommendation. 1 Pursuant to 28 U.S.C. §

636(b)(1), the Court has reviewed the Recommendation for clear error and accepts the

findings, conclusions, and recommendations of the Magistrate Judge. The

Recommendation (Doc. 40) is ADOPTED and made the order of this Court.




1 In its January 23, 2018 order adopting a previous Recommendation (Doc. 13), the Court noted the
Plaintiff did not object to that Recommendation. Doc. 16 at 1. Three days later on January 26, the
Plaintiff’s objection was filed. Doc. 17. The Court construes that objection as a motion for
reconsideration, and, pursuant to 28 U.S.C. § 636(b)(1), the Court has considered the objection and
made a de novo determination of the portions of the Recommendation to which the Plaintiff objects. The
allegations in the Plaintiff’s objection are almost identical to those in his proposed amendment. Compare
Doc. 17, with Doc. 34. As the Magistrate Judge points out in his Recommendation to deny the Plaintiff’s
motion to amend as futile, these allegations fail to state a claim. Doc. 40 at 12-13. Accordingly, the
Plaintiff’s motion for reconsideration (Doc. 17) is DENIED.
Accordingly, the Defendants’ motion to dismiss (Doc. 29) is GRANTED, and the

Plaintiff’s complaint (Doc. 1) is DISMISSED without prejudice. The Plaintiff’s motion to

amend (Doc. 34) and motion for transfer (Doc. 38) are DENIED.

      SO ORDERED, this 29th day of November, 2018.


                                                S/ Marc T. Treadwell
                                                MARC T. TREADWELL, JUDGE
                                                UNITED STATES DISTRICT COURT




                                          -2-
